Title: To James Madison from Gideon Granger, 20 July 1809
From: Granger, Gideon
To: Madison, James


July 20 09
I inclose you the copy of a contract made with Mr. Bloomfield for clearing and improving the Post Road from Chatahouchee to Alabama, which I trust on examination will meet your approbation. I also inclose the Blank form of an order on the Secretary of the Treasury in my favor for the sum of 1500$ which it is necessary to advance to enable Mr. Bloomfield to proceed with his operations; which I pray you to date, sign and return to this office. It is drawn conformable to those which were given by Mr. Jefferson and approved at the Treasury. Having brought my Public duties to that condition that my absence for a few weeks will not be injurious, I am about to absent myself for a time for the purpose of removing my family to the seat of Government.
G G
